                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BENJAMIN EDWARD FORCE,

        Plaintiff,
                                                   Case No. 19-cv-11-bbc
   v.

ST. CROIX COUNTY SHERIFF, ST. CROIX
COUNTY, MICHAEL JOSEPH KAHLER,
DESHAUN N. SUMMERSET, NATHAN
BELZ, NATHAN SCHULER, LACEY
MAYAVASKI , MARK THOMS, CURTIS
JOHNSON, RAQUEL STACKEY, TAMARA
MARK , DEREK WELLS, YVONNE
JOHNSON, BRIAN NORDQUIST, GABE
HUTTON, CHARLES DYKES, NEIL
JOHNSON, KRISTEN ANDERSON,
AARON PRASCHAK, KYLE UMENTUM ,
MARKETA RESONG, AND JILL MILLER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            11/18/2019
        Peter Oppeneer, Clerk of Court                     Date
